244 F.2d 715
Verlee COLLINS, Petitioner,v.JUDGE OF The UNITED STATES DISTRICT COURT FOR THE WESTERNDISTRICT OF MICHIGAN, GRAND RAPIDS, MICHIGAN, Respondent.
No. 13118.
United States Court of Appeals Sixth Circuit.
May 30, 1957.

Robert C. Martin, Cincinnati, Ohio, for appellant.
Edmund E. Shepherd, Solicitor Gen., Lansing, Mich., for appellee.
Before ALLEN, McALLISTER, and STEWART, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard on the record, the briefs of the parties, and the argument of counsel in open court, and it appearing that petitioner is in custody pursuant to the judgment of a circuit court in the State of Michigan; that he has appealed from a denial by the district court of his application for a writ of habeas corpus; that he has not exhausted the remedies available to him in the state courts of Michigan, and the court being duly advised,


2
Now, therefore, it is hereby ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed, in accordance with the opinion of Judge Kent.